          Case 3:18-cv-01587-JD Document 106 Filed 07/02/19 Page 1 of 4



 1   SIRINE SHEBAYA (pro hac vice)               NATIONAL IMMIGRATION LAW CENTER
     NIMRA AZMI (pro hac vice)†                  ESTHER H. SUNG (SBN 255962)
 2   JOSEPH SAEI (CA SBN 321341)†                JOSHUA T. STEHLIK (SBN 220241)
     MUSLIM ADVOCATES                            3450 Wilshire Blvd. #108-62
 3   P.O. Box 34440                              Los Angeles, CA 90010
     Washington, DC 20043                        Telephone:    (213) 639-3900
 4   Telephone: (202) 897-2622                   sung@nilc.org
 5   Facsimile:   (202) 508-1007                 stehlik@nilc.org
     sirine@muslimadvocates.org                  ARNOLD & PORTER KAYE SCHOLER LLP
 6   nimra@muslimadvocates.org                   JOHN A. FREEDMAN (pro hac vice)
     yusuf@muslimadvocates.org                   601 Massachusetts Ave., NW
 7   SHABNAM LOTFI (pro hac vice)                Washington, DC 20001-3743
 8   VERONICA SUSTIC (pro hac vice)              Telephone:   (202) 942-5000
     LOTFI LEGAL, LLC                            Facsimile:   (202) 942-5999
 9   P.O. Box 64                                 john.freedman@arnoldporter.com
     Madison, WI 53701                           ARNOLD & PORTER KAYE SCHOLER LLP
10   Telephone: (608) 259-6226                   DANIEL B. ASIMOW (SBN 165661)
     Facsimile:    (208) 977-9974                Three Embarcadero Center, 10th Floor
11   shabnam@lotfilegal.com                      San Francisco, CA 94111
     veronica@lotfilegal.com                     Telephone:    (415) 471-3100
12
     †Not admitted to practice in DC; practice   Facsimile:    (415) 471-3400
13   limited to federal courts and agencies      daniel.asimow@arnoldporter.com
                                                 [additional counsel listed on signature page]
14   ATTORNEYS FOR EMAMI PLAINTIFFS
                                                 ATTORNEYS FOR PARS PLAINTIFFS
15
16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17                                SAN FRANCISCO DIVISION
18   FARANGIS EMAMI, et al.,                      Case No. 3:18-cv-01587-JD
19                        Plaintiffs,             PLAINTIFFS’ OPPOSITION TO
                                                  DEFENDANTS’ MOTION TO EXTEND
20         v.                                     TIME TO FILE REPLIES IN SUPPORT OF
                                                  DEFENDANTS’ MOTIONS TO DISMISS
21   KIRSTJEN NIELSEN, et al.,                    OR FOR SUMMARY JUDGMENT
22                        Defendants.             Judge: Hon. James Donato
23
                                                  Case No. 3:18-cv-07818-JD
24   PARS EQUALITY CENTER, et al.,

25                        Plaintiffs,

26         v.

27   MIKE POMPEO, et al.,

28                        Defendants.


     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO EXTEND TIME              No. 3:18-cv-01587-JD
     TO FILE REPLIES ISO MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT           No. 3:18-cv-07818-JD
            Case 3:18-cv-01587-JD Document 106 Filed 07/02/19 Page 2 of 4



 1          In yet another continuance request, Defendants move this Court to grant them seven
 2   additional days to file a reply to Plaintiffs’ opposition to Defendants’ motion to dismiss or, in the
 3   alternative, for summary judgment—after having already sought and received an extension on this
 4   briefing schedule, and on every preceding briefing schedule or deadline in this case. Plaintiffs in
 5   these cases include individuals who are separated from their families and prevented from traveling;
 6   any delay is inherently prejudicial. By compressing the time the Court will have to prepare for the
 7   hearing, Defendants’ motion threatens further delay. Plaintiffs therefore respectfully request that this
 8   Court deny Defendants’ motion for yet another continuance.
 9          Although Defendants claim that such an extension is necessary because “pre-arranged travel
10   and commitments” interfere with their ability to file their reply during this holiday week, this
11   scheduling problem is one of their own making. By this Court’s leave, Defendants requested and

12   received two significant extensions on the deadline to file their responsive pleading, which was
13   originally due on May 13. Meanwhile, nearly a year after filing their complaint, Pars Plaintiffs have
14   not even had a hearing on the first round of challenges to their pleading, and Emami Plaintiffs have
15   been awaiting a response to their Second Amended Complaint—which ordinarily would have been
16   due 14 days after filing—for several months.
17          For these reasons, Plaintiffs respectfully request that the Court deny Defendants’ motion for
18   further delay in this case. If this Court chooses to grant a continuance, Plaintiffs respectfully request
19   that the Court allow the hearings already calendared in this matter to remain scheduled for July 25,
20   2019, so that Defendants’ latest extension request does not further delay this case.
21   DATED: July 2, 2019.                   Respectfully submitted,
22    /s/ Sirine Shebaya                                /s/ John A. Freedman
      SIRINE SHEBAYA                                    JOHN A. FREEDMAN
23
      SIRINE SHEBAYA (pro hac vice)                     ARNOLD & PORTER KAYE SCHOLER
24    NIMRA AZMI (pro hac vice)†                        LLP
      JOSEPH SAEI (CA SBN 321341)†                      JOHN A. FREEDMAN (pro hac vice)
25    MUSLIM ADVOCATES                                  601 Massachusetts Ave., NW
      P.O. Box 34440                                    Washington, DC 20001-3743
26    Washington, DC 20043                              DANIEL B. ASIMOW (SBN 165661)
      SHABNAM LOTFI (pro hac vice)                      Three Embarcadero Center, 10th Floor
27                                                      San Francisco, CA 94111
      VERONICA SUSTIC (pro hac vice)
28    LOTFI LEGAL, LLC                                  NATIONAL IMMIGRATION LAW
      P.O. Box 64                                       CENTER
                                                       -1-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO EXTEND TIME                            No. 3:18-cv-01587-JD
     TO FILE REPLIES ISO MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT                         No. 3:18-cv-07818-JD
          Case 3:18-cv-01587-JD Document 106 Filed 07/02/19 Page 3 of 4



 1   Madison, WI 53701                           ESTHER H. SUNG (SBN 255962)
     †Not admitted to practice in DC; practice   JOSHUA T. STEHLIK (SBN 220241)
 2                                               3450 Wilshire Blvd. #108-62
     limited to federal courts and agencies
                                                 Los Angeles, CA 90010
 3                                               Telephone:    (213) 639-3900
     ATTORNEYS FOR EMAMI PLAINTIFFS
                                                 Facsimile:    (213) 639-3911
 4                                               MAX S. WOLSON (pro hac vice)
 5                                               P.O. Box 34573
                                                 Washington, D.C. 20043
 6                                               Telephone:    (202) 216-0261
                                                 Facsimile:    (202) 216-0266
 7                                               sung@nilc.org
                                                 stehlk@nilc.org
 8                                               wolson@nilc.org
 9                                               COUNCIL ON AMERICAN-ISLAMIC
                                                 RELATIONS, CALIFORNIA
10                                               ZAHRA A. BILLOO (SBN 267634)
                                                 BRITTNEY REZAEI (SBN 309567)
11                                               3160 De La Cruz Blvd., Suite 110
                                                 Santa Clara, CA 95054
12                                               Telephone:    (408) 986-9874
                                                 Facsimile:    (408) 986-9875
13                                               zbilloo@cair.com
                                                 brezaei@cair.com
14
                                                 ASIAN AMERICANS ADVANCING
15                                               JUSTICE-ASIAN LAW CAUCUS
                                                 ELICA S. VAFAIE (SBN 284186)
16                                               55 Columbus Ave.
                                                 San Francisco, CA 94111
17                                               Telephone:    (415) 848-7711
18                                               elicav@advancingjustice-alc.org
                                                 LANE POWELL, PC
19                                               DARIN SANDS (CA SBN 257363)
                                                 JESSICA WALDER*
20                                               1420 Fifth Avenue, Suite 4200
                                                 P.O. Box 91302
21                                               Seattle, WA 98111-9402
22                                               Telephone:    (206) 223-7000
                                                 Facsimile:    (206) 223-7107
23                                               sandsd@lanepowell.com
                                                 walderj@lanepowell.com
24                                               NICHOLAS T. STONE*
                                                 601 S.W. Second Avenue, Suite 2100
25                                               Portland, OR 97204
                                                 Telephone:    503.778.2100
26                                               Facsimile:    503.778.2200
                                                 stonen@lanepowell.com
27
                                                  IRANIAN AMERICAN BAR ASSOCIATION
28                                                BABAK G. YOUSEFZADEH (CA SBN 235974)
                                                  5185 MacArthur Blvd. NW, Suite 624
                                                 -2-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO EXTEND TIME               No. 3:18-cv-01587-JD
     TO FILE REPLIES ISO MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT            No. 3:18-cv-07818-JD
          Case 3:18-cv-01587-JD Document 106 Filed 07/02/19 Page 4 of 4



 1                                            Washington, DC 20016
                                              Telephone:   (415) 774-3191
 2                                            president@iaba.us
 3                                            *Pro Hac Vice motion forthcoming

 4                                            ATTORNEYS FOR PARS PLAINTIFFS

 5
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -3-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO EXTEND TIME            No. 3:18-cv-01587-JD
     TO FILE REPLIES ISO MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT         No. 3:18-cv-07818-JD
